Filed pursuant to Rule 433 Registration No. 333-208507 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES G SENIOR FLOATING RATE NOTES, DUE JULY 29, 2019 FINAL TERM SHEET DATED JULY 25, 2016 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Senior Floating Rate Notes, due July 29, 2019 (the “Notes”) Expected Ratings1: Aa3 / AA- / AA (Negative / Negative / Negative) Principal Amount: Issue Price: 100.000% Trade Date: July 25, 2016 Settlement Date (T+4)2: July 29, 2016 Maturity Date: July 29, 2019 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3-month USD LIBOR plus 48 bps payable and reset quarterly Fees: 0.150% Interest Payment Dates: Quarterly on the 29th of each January, April, July, and October, beginning October 29, 2016 Payment Convention: Modified following business day convention, adjusted Business Days: London, New York, Toronto 1A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade on any date more than three business days prior to delivery of the Notes will be required, by virtue of the fact that the Notes initially will settle in four business days (T+4), to specify alternative settlement arrangements to prevent a failed settlement. Day Count Fraction: Actual / 360 Listing: None Optional Redemption: None CUSIP / ISIN: 78012KRL3 / US78012KRL34 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers: nabSecurities, LLC Academy Securities, Inc. ANZ Securities, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Fifth Third Securities, Inc. Lloyds Securities Inc. Santander Investment Securities Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829, Morgan Stanley & Co. LLC at 1-866-718-1649, or Wells Fargo Securities, LLC at 1-800-326-5897.
